Filed 1/26/22 P. v. Triggs CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                  B307637

         Plaintiff and Respondent,                           Los Angeles County
                                                             Super. Ct. No. BA468085
         v.

JOYCE TRIGGS,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County. Craig Richman, Judge. Affirmed in part,
sentence vacated, and remanded with directions.

      Pilar M. Escontrias under appointment by the Court
of Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Blythe J. Leszkay and Theresa A. Patterson,
Deputy Attorneys General, for Plaintiff and Respondent.
                   _________________________
       Joyce Triggs pleaded no contest to numerous offenses
related to her theft of more than $182,000 from her employer.
The trial court sentenced her to three years and eight months
in prison, which included a one-year enhancement under Penal
Code section 186.11.1 On appeal, Triggs argues the court erred
by imposing the enhancement because section 186.11 references
another statute that was repealed in 2018. She also contends
the court erroneously believed it lacked authority to strike the
enhancement, grant probation, or decline to impose a restitution
fine. We agree with Triggs that the court erroneously believed it
lacked authority to strike the enhancement and grant probation,
but we reject her other arguments. Accordingly, we remand
the case for resentencing and affirm the judgment in all other
respects.
        FACTUAL AND PROCEDURAL BACKGROUND
       Triggs began working for TadiBrothers in 2012, and
as part of her job she had access to its payroll system. In 2015,
TadiBrothers hired Sara Conley to oversee the company’s
finances. Conley audited the payroll system and discovered
a little more than $182,000 in fraudulent payments between
January 2013 and May 2015. The payments were made
by TadiBrothers and a related company to a bank account
belonging to Triggs.
       Conley contacted the police, and a detective began
investigating the payments. Triggs later sent an email to
the detective pretending to be Conley, claiming she discovered
the payments were actually legitimate.



1     Undesignated statutory references are to the Penal Code.




                                2
       When Triggs’s employer confronted her about the
payments, she said another employee was responsible and
had threatened her. Triggs quit her job in May 2015, and she
told her employer her husband had died. Triggs later admitted
her husband was alive and she was responsible for the fraudulent
payments. She promised to pay back the money she took.
       On January 2, 2018, the People filed an information
charging Triggs with identity theft (§ 530.5, subd. (a); count 1),
false personation for a written instrument (§ 529, subd. (a)(2);
count 2), three counts of grand theft (§ 487, subd. (a); counts 3–5),
and money laundering (§ 186.10, subd. (a); count 6). As to the
grand theft charges, the People further alleged that Triggs
engaged in a related pattern of felony conduct resulting in the
loss of more than $100,000, within the meaning of section 186.11,
subdivision (a)(3).
       On January 7, 2020, Triggs pleaded no contest to the
charges and admitted the section 186.11 allegation. The court
postponed sentencing because Triggs agreed to make scheduled
restitution payments to her employer. Specifically, she agreed
to make a $14,000 payment within a week, an $11,000 payment
by June, and $2,000 payments each month beginning in
February. The court noted if Triggs “fall[s] short on restitution,
this is clearly a [state] prison case” and it would not “hesitate
to send her to prison . . . .”
       Triggs had not made any payments to her employer
as of early February 2020. On February 13, 2020, the employer
received an envelope from Triggs, but it was empty. It appears
Triggs claimed she mailed a check, but someone took it out
of the envelope before it got to the employer. The prosecutor
believed Triggs was lying.




                                 3
       The court held a sentencing hearing over the course of
two days in September 2020. By that time, Triggs had paid
her employer $16,000 in restitution. Triggs also presented
evidence that she has a compromised immune system due to
a skin condition. She asked the court to consider placing her
on house arrest or granting her temporary release because of
the COVID-19 pandemic.
       Triggs’s cousin told the court Triggs was raised by an
aunt and had a traumatic childhood, but she declined to provide
details. She also said there was an excuse for Triggs’s behavior
and she needed help. The cousin suggested she would need
more time to produce evidence proving Triggs’s problems.
       The probation report showed Triggs has an extensive
criminal history. Between 1998 and 2016, she was convicted
of petty theft (§ 484, subd. (a)), grand theft (§ 487, subd. (a)),
check fraud (§ 476), burglary (§ 459), and embezzlement (§ 503).
At the time of the sentencing hearing, she was on probation
for the embezzlement offense.
       The trial court found the circumstances in aggravation
included that the victims were vulnerable, Triggs interfered with
the judicial process by committing frauds and lying, her crimes
required planning, sophistication, and professionalism, she
took advantage of a position of trust, her prior convictions were
numerous and of increasing seriousness, and she served a prior
prison term. In mitigation, the court found Triggs voluntarily
acknowledged wrongdoing at an early stage in the proceedings
and her prior performance on probation had been satisfactory.
It noted there were many unanswered questions regarding
other potential circumstances in mitigation.




                                4
       The court sentenced Triggs to an aggregate term of three
years and eight months in prison, consisting of the midterm
of two years on count 3, eight months on count 1 (one-third the
midterm), and one year for the section 186.11 enhancement.
The court imposed the midterm of two years on counts 2, 4,
and 5, which it ran concurrently with the sentence on count 3.
On count 6, the court imposed the midterm of two years, which
it stayed under section 654. The court ordered Triggs to pay
$166,461.84 in victim restitution, and it imposed a $300
restitution fine (§ 1202.4, subd. (b)).
                           DISCUSSION
1.     The trial court properly imposed the section 186.11
       enhancement
       Triggs argues the trial court lacked authority to impose
a sentencing enhancement under section 186.11, subdivision
(a)(3) because the statute references section 12022.6, which was
repealed before her case was complete. The Attorney General
responds that section 186.11, subdivision (a)(3) continues to
be effective because the Legislature intended it to refer to the
specific version of section 12022.6 in effect when it was enacted.
       We need not decide whether the repeal of section 12022.6
implicitly repealed section 186.11, subdivision (a)(3). Triggs
committed her crimes while section 12022.6 was in effect, and,
for the reasons discussed below, we conclude its repeal was not
retroactive. Any implicit repeal of section 186.11, subdivision
(a)(3), therefore, would also not be retroactive. Accordingly,
even if section 186.11, subdivision (a)(3) was repealed before
Triggs’s case was complete, the trial court could nevertheless
impose the enhancement on her.




                                 5
       a.     Relevant law
       Under section 186.11, “[a]ny person who commits two
or more related felonies, a material element of which is fraud or
embezzlement, which involve a pattern of related felony conduct”
that results in the loss of more than $100,000 is subject to a
sentencing enhancement. (§ 186.11, subd. (a)(1).) If the loss
is between $100,000 and $500,000, “the additional term of
punishment shall be the term specified in paragraph (1) or (2)
of subdivision (a) of Section 12022.6.” (§ 186.11, subd. (a)(3).)
       The version of section 12022.62 in effect when Triggs
committed her crimes provided a sentencing enhancement when
a person intentionally “takes, damages, or destroys any property
in the commission or attempted commission of a felony . . . .”
(§ 12022.6, subd. (a).) If the loss exceeded $65,000, the court
was required to impose an additional one-year term. (Id., subd.
(a)(1).) If the loss exceeded $200,000, the court was required
to impose an additional two-year term. (Id., subd. (a)(2).)
       The Legislature originally enacted section 12022.6 in 1977,
and over the years it amended the statute several times to
increase the threshold loss requirements. (See People v. Nasalga
(1996) 12 Cal.4th 784, 794 (Nasalga); People v. Medeiros (2020)
46 Cal.App.5th 1142, 1153 (Medeiros).) The Legislature also
added a sunset provision to the statute in 1990, which it extended
in 2007. (Medeiros, at p. 1153.) The amended sunset provision
stated “[i]t is the intent of the Legislature that the provisions
of this section be reviewed within 10 years to consider the effects
of inflation on the additional terms imposed. For that reason


2     For the sake of simplicity, we refer to this version of the
statute as section 12022.6.




                                  6
this section shall remain in effect only until January 1, 2018, and
as of that date is repealed unless a later enacted statute, which
is enacted before January 1, 2018, deletes or extends that date.”
(§ 12022.6, subd. (f).)
       The Legislature did not enact a replacement statute before
January 1, 2018. As a result, section 12022.6 was repealed on
January 1, 2018, one day before the People filed the information
against Triggs.
       b.    Analysis
       Under the Estrada rule, there is a presumption the
Legislature intends a statutory amendment that reduces
criminal punishment to apply retroactively to any case in which
the judgment is not yet final on the date the amendment takes
effect. (In re Estrada (1965) 63 Cal.2d 740, 744.) However,
in the case of In re Pedro T. (1994) 8 Cal.4th 1041 (Pedro T.),
the Supreme Court held there is no such presumption when
a statute is repealed under a sunset clause.
       Pedro T. involved an amendment that increased the
maximum punishment for vehicle theft. (Pedro T., supra,
8 Cal.4th at p. 1043.) The amended statute included a sunset
provision stating the enhanced penalties would be effective for
three years unless the Legislature directed otherwise, which it
did not do. (Ibid.) The minor committed a vehicle theft while
the enhanced penalties were in effect, but his case was not final
when the lesser penalties were restored. (Id. at pp. 1043–1044.)
       The Supreme Court held the Estrada rule did not apply
and the minor should be sentenced using the enhanced penalties
in effect when he committed the crime. (Pedro T., supra, 8
Cal.4th at p. 1043.) The court reasoned that the Legislature’s
intent was paramount, and “in temporarily increasing the




                                 7
penalties for vehicle-taking, the Legislature determined
the public safety required a three-year test of stricter
punishments. . . . Far from determining that a lesser
punishment for vehicle theft would serve the public interest,
the Legislature expressly declared that increased penalties
were necessary. Estrada is not implicated on these facts.”
(Id. at p. 1046.)
       The high court further explained that “the very nature
of a sunset clause, as an experiment in enhanced penalties,
establishes—in the absence of evidence of a contrary legislative
purpose—a legislative intent the enhanced punishment apply
to offenses committed throughout its effective period.” (Pedro T.,
supra, 8 Cal.4th at p. 1049.) Moreover, “a rule that retroactively
lessened the sentence imposed on an offender pursuant to a
sunset clause would provide a motive for delay and manipulation
in criminal proceedings. When the Legislature signals, years
in advance, its intention to reduce the punishment for an offense,
defendant and counsel have a strong incentive to delay the
finality of a judgment in the hope of eventually receiving
the lessened, postsunset term.” (Id. at pp. 1046–1047.)
       Relying on Pedro T., courts have held the repeal of
section 12022.6 does not apply retroactively. (See Medeiros,
supra, 46 Cal.App.5th at pp. 1154–1157; People v. Abrahamian
(2020) 45 Cal.App.5th 314, 337–338 (Abrahamian); see also
People v. Shiga (2019) 34 Cal.App.5th 466, 471.) In Abrahamian,
for example, the court upheld the imposition of a section 12022.6
enhancement on a defendant who was sentenced in March 2018
for crimes she committed several years earlier. (Abrahamian, at
pp. 336–337.) The court explained that Pedro T. was “controlling
authority” and the defendant “failed to show that, when the




                                8
sunset provision of section 12022.6 was enacted, the Legislature
did not intend to apply the provision’s enhanced punishment
to offenses committed throughout its effective period.”
(Abrahamian, at p. 337.)
       In Medeiros, the court concluded that “despite the lack
of an express saving clause in section 12022.6, the text of the
statute and its legislative history demonstrate with sufficient
clarity that the Legislature intended its provisions to apply to
defendants who committed their crimes before January 1, 2018.”
(Medeiros, supra, 46 Cal.App.5th at p. 1157.) The court noted
“[t]he express language of the sunset provision itself states
its purpose is to allow the Legislature to review the threshold
amounts of the enhancement for inflation, not to allow the
Legislature to consider whether the enhancements should
continue to apply or whether the statute should be repealed.
There is no indication that in passing the 2007 amendments the
Legislature contemplated the statute might lapse, particularly
in light of the consistent history of extensions of the sunset date.
Thus, it is not ‘an inevitable inference’ here, as it was in Estrada,
that the Legislature intended to impose a lesser punishment
on defendants” who committed crimes while the statute was
in effect. (Id. at p. 1154.)
       We agree with the reasoning in Medeiros and Abrahamian,
and similarly conclude the Legislature intended section 12022.6
to apply to all defendants who committed crimes before its
repeal in 2018. Triggs, moreover, does not point to any statutory
language or legislative history suggesting the Legislature
intended to treat an implicit repeal of section 186.11, subdivision
(a)(3) differently from a repeal of section 12022.6. Nor is there
any apparent reason why it would want to do so. Accordingly,




                                  9
even assuming section 186.11, subdivision (a)(3) was repealed
on January 1, 2018, the trial court had the authority to impose
the enhancement on Triggs, who committed her crimes between
2013 and 2015.
        Triggs contends Medeiros and Abrahamian were wrongly
decided because the courts failed to recognize the inclusion
of the sunset provision in section 12022.6 reflected an intent to
ameliorate punishment as time and inflation necessitated, rather
than an experiment in enhanced punishment as in Pedro T.
Triggs does not explain why this distinction is meaningful, nor
is it self-evident. In both instances, the Legislature necessarily
contemplated the possibility of reduced punishment in the future.
The Supreme Court in Pedro T., however, held that fact alone
does not warrant an inference that the Legislature intended
a repeal under a sunset provision to operate retroactively.
(Pedro T., supra, 8 Cal.4th at pp. 1046–1047.) Moreover, as the
court explained in Medeiros, “the fact that the 2007 amendment
in this case was not a temporary experiment but a continuation
of a long-standing policy of imposing harsher penalties for
excessive taking reflects even stronger legislative intent that the
enhancements apply throughout the effective period of the law.
There is no hint in the legislative history that the Legislature in
2007 thought ‘imposition of a lesser punishment’ by eliminating
the enhancements in 2018 might sufficiently serve the public
interest.” (Medeiros, supra, 46 Cal.App.5th at p. 1156.)
        Triggs also seems to suggest the Medeiros and Abrahamian
courts improperly focused on the Legislature’s intent when it
enacted section 12022.6’s sunset provision, rather than its intent
when it allowed the statute to lapse in 2018. According to Triggs,
the Legislature’s decision not to enact a replacement statute




                                10
reflects a determination that the enhancements were no longer
necessary. Therefore, she argues, we must presume it intended
the repeal to benefit all defendants whose cases were not yet final
as of January 1, 2018.
       The minor in Pedro T. made a similar argument, insisting
the Legislature’s decision not to extend the enhanced penalties
in that case showed it believed they were unnecessary to the
goal of deterrence. In rejecting this argument, the Supreme
Court explained “[i]t is axiomatic that in assessing the import
of a statute, we must concern ourselves with the Legislature’s
purpose at the time of the enactment. . . . [T]o seek a
hypothetical legislative intent at some time after enactment
of the statute would seem necessarily to disregard the probable
legislative intent at the time of the enactment. We are directed
to no authority sanctioning such an approach.” (Pedro T., supra,
8 Cal.4th at pp. 1047–1048.) The same is true here.
       Triggs’s reliance on Nasalga, supra, 12 Cal.4th 784, is
misplaced for similar reasons. In that case, the defendant stole
$124,000, and the trial court imposed a two-year enhancement
under a former version of section 12022.6. While the defendant’s
case was pending, the Legislature amended section 12022.6
to increase the threshold for the two-year enhancement from
$100,000 to $150,000. (Nasalga, at pp. 788–789.) The Supreme
Court determined the “inferred legislative intent in raising the
amount necessary for a two-year enhancement . . . is an intent
to mitigate punishment for offenders, such as defendant, to
reflect the dollar’s decline in value.” (Id. at p. 795.) Accordingly,
it held the defendant was entitled to the benefit of the lesser
punishment under the Estrada rule. (Nasalga, at pp. 795, 797–
798.)




                                 11
       Nasalga is of no help to Triggs, as that case involved
an ameliorative amendment to section 12022.6, rather than
its repeal under the sunset provision. The focus in Nasalga,
therefore, was on the Legislature’s intent in enacting the
amendment, whereas here, it is on the Legislature’s intent when
it enacted the sunset provision. (Nasalga, supra, 12 Cal.4th at
p. 795; Pedro T., supra, 8 Cal.4th at p. 1048.) As discussed above,
the statutory text and legislative history of the sunset provision
show the Legislature did not intend a repeal to operate
retroactively.
       Triggs alternatively argues section 186.11 is
unconstitutionally vague because it references a now-repealed
statute. As a result, she argues, a defendant would not
reasonably know with clarity what, if any, penalty would apply
to a cumulative theft between $100,000 and $500,000. (See
In re Newbern (1960) 53 Cal.2d 786, 792 [“The requirement of
a reasonable degree of certainty in legislation, especially in the
criminal law, is a well established element of the guarantee of
due process of law.”].) Relatedly, she argues the repeal of section
12022.6 created an ambiguity in section 186.11, which requires
the statute be interpreted in her favor. (See People v. Soria
(2010) 48 Cal.4th 58, 65 [“ambiguity in a criminal statute should
be resolved in favor of lenity, giving the defendant the benefit
of every reasonable doubt on questions of interpretation”].)
       We need not consider these arguments because section
12022.6 was still in effect when Triggs committed her offenses.
Triggs, therefore, could easily discern the possible punishment
for her crimes. For the same reason, there was no ambiguity that
would require an interpretation in her favor.




                                12
2.     The trial court erroneously believed it lacked
       authority to strike the section 186.11 enhancement
       Triggs contends the trial court erroneously believed it
lacked authority to strike the section 186.11 enhancement. The
Attorney General concedes the error, but argues it was harmless.
       Under section 1385, a trial court has discretion to dismiss
or strike a sentencing enhancement allegation, or alternatively,
strike the additional punishment for the enhancement. (People v.
Fuentes (2016) 1 Cal.5th 218, 224–225.) “The judicial authority
to dismiss a criminal action or allegation in furtherance of
justice is statutory and may be withdrawn by the Legislature.
[Citation.] A court may exercise such authority unless, in a
given context, the Legislature has clearly evidenced a contrary
intent. [Citations.] Courts will not interpret another statute as
eliminating the power to dismiss under section 1385 unless there
is clear legislative direction to that effect. [Citation.]” (People v.
Chavez (2016) 5 Cal.App.5th 110, 117.)
       At sentencing, the trial court noted several times that it did
not have the authority to strike the section 186.11 enhancement.
Although not entirely clear, it appears the court believed it
was required to impose the enhancement under section 1170.
       Section 1170, subdivision (h)(3) mandates certain
defendants serve their sentences in prison, rather than county
jail. This includes defendants with a prior or current conviction
for a serious or violent felony, defendants required to register
as sex offenders, and defendants subject to a section 186.11
enhancement. (§ 1170, subd. (h)(3).) Section 1170, subdivision (f)
states that “for purposes of [subdivision (h)(3)], any allegation
that a defendant is eligible for state prison due to a prior or
current conviction, sentence enhancement, or because the




                                 13
defendant is required to register as a sex offender shall not
be subject to dismissal pursuant to Section 1385.”
         To the extent the court believed these provisions precluded
it from striking the enhancement, it was mistaken. Section 1170,
subdivision (f) specifies that its prohibition is “for purposes
of [section 1170, subdivision (h)(3)]” and applies only to an
“allegation that a defendant is eligible for state prison due to
a . . . sentence enhancement . . . .” (§ 1170, subd. (f).) It does
not expressly prohibit the court from striking the enhancement
allegation or punishment for the enhancement for other purposes,
such as determining the defendant’s term of imprisonment. If
it did, trial courts would lack the authority to strike or dismiss
allegations that a defendant suffered a prior serious or violent
felony within the meaning of the Three Strikes law, authority the
Supreme Court has repeatedly affirmed. (See People v. Superior
Court (Romero) (1996) 13 Cal.4th 497, 504; People v. Vargas
(2014) 59 Cal.4th 635, 645.) Had the Legislature intended this
result, we suspect it would have said so more clearly and directly.
         Generally, “ ‘when the record shows that the trial court
proceeded with sentencing on the . . . assumption it lacked
discretion, remand is necessary so that the trial court may have
the opportunity to exercise its sentencing discretion at a new
sentencing hearing. [Citations.] Defendants are entitled to
“sentencing decisions made in the exercise of the ‘informed
discretion’ of the sentencing court,” and a court that is unaware
of its discretionary authority cannot exercise its informed
discretion.’ [Citation.] But if ‘ “the record shows that the
trial court would not have exercised its discretion even if
it believed it could do so, then remand would be an idle act




                                14
and is not required.” ’ [Citation.]” (People v. McDaniels (2018)
22 Cal.App.5th 420, 425.)
       The Attorney General argues remand is not necessary
because the trial court emphasized numerous aggravating
circumstances, which shows it would not have struck the
enhancement had it recognized its authority to do so. The court,
however, also found several mitigating circumstances, and it
declined to impose the greatest possible sentence. Moreover,
unlike other cases in which courts have found remand was
unnecessary, the trial court here did not explicitly state that
it would decline to strike the enhancement if it had authority
to do so. (See, e.g., People v. Gutierrez (1996) 48 Cal.App.4th
1894, 1896.) On this record, it is not sufficiently clear how the
trial court would have acted had it recognized its authority under
section 1385. (See People v. Johnson (2019) 32 Cal.App.5th 26,
69 [remanding so the trial court could consider whether to strike
a firearm enhancement, even though the court made statements
showing it was not sympathetic to the defendants].)
       The Attorney General alternatively argues remand is
not necessary because it would have been an abuse of discretion
to strike the enhancement. (See People v. DeGuzman (1996)
49 Cal.App.4th 1049, 1055 [“Whether the trial court believed it
had discretion to strike the alleged prior felony convictions or not,
appellant has suffered no prejudice since it would have been a
manifest abuse of that discretion to exercise it on this record.”].)
       When deciding whether to exercise its authority under
section 1385, a trial court must consider any mitigating and
aggravating circumstances, as well as the general objectives
of sentencing as set forth in the California Rules of Court.
(People v. Pearson (2019) 38 Cal.App.5th 112, 117.) The court




                                 15
“must consider both ‘ “the constitutional rights of the defendant,
and the interests of society represented by the People.” ’
[Citation.] Section 1385 allows courts to ensure ‘that persons
are sentenced based on the particular facts of the offense and
all the circumstances. It enables the punishment to fit the crime
as well as the perpetrator.’ [Citation.] Where a court chooses
to dismiss or strike under section 1385, ‘the reason for dismissal
must be “that which would motivate a reasonable judge.” ’
[Citation.]” (People v. Shaw (2020) 56 Cal.App.5th 582, 587.)
       The Attorney General insists there were no facts that
would motivate a reasonable judge to strike the section 186.11
enhancement in this case. Not so. As noted above, the trial
court found circumstances in mitigation, including Triggs’s
early acceptance of responsibility and her prior satisfactory
performance on probation. The record also shows Triggs
made some restitution to the victim, and her cousin suggested
her conduct was the result of past trauma and mental illness,
which are also potential circumstances in mitigation. (Cal.
Rules of Court, rule 4.423(b)(2), (5).)
       On this record, and out of an abundance of caution,
the proper disposition is to remand the case so the trial court
may exercise its discretion in the first instance. We express
no opinion on how the court should exercise that discretion.
3.     The trial court erroneously believed it lacked
       authority to grant probation
       Triggs argues the trial court erroneously believed it
lacked authority to grant probation. The Attorney General
again concedes the error, but argues remand is not necessary
because the error was harmless.




                                16
       At sentencing, the court stated Triggs was “absolutely
not eligible for probation” in light of her admission of the section
186.11 allegation. The court apparently relied on section 1170,
subdivision (h)(3), which states that where a defendant “is
convicted of a crime and as part of the sentence an enhancement
pursuant to Section 186.11 is imposed, an executed sentence for
a felony punishable pursuant to this subdivision shall be served
in the state prison.”
       Section 1170, subdivision (h)(3) mandates the defendant
serve her sentence in prison only if the court executes the
sentence. It does not preclude the court from suspending
execution of the sentence and placing the defendant on probation.
This is confirmed by section 1170, subdivision (h)(4), which states
“[n]othing in this subdivision shall be construed to prevent other
dispositions authorized by law, including . . . an order granting
probation pursuant to Section 1203.1.”
       The trial court’s mistaken belief that it lacked authority
to grant probation constitutes an abuse of discretion. (People v.
Orabuena (2004) 116 Cal.App.4th 84, 99.) We need not decide
whether the error was harmless since we are already remanding
the case for resentencing. On remand, the court may exercise
its discretion in the first instance.
4.     Triggs has not shown the trial court erroneously
       believed it was required to impose the restitution fine
       Triggs contends the trial court erred at sentencing when
it remarked that it “must” impose a restitution fine under
section 1202.4, subdivision (b). Triggs insists this was error
because section 1202.4 states the court must impose the fine
“unless it finds compelling and extraordinary reasons for not
doing so and states those reasons on the record.” (§ 1202.4,




                                17
subd. (b).) She also points out that under People v. Dueñas
(2019) 30 Cal.App.5th 1157, 1171–1172, a court must stay
the execution of a restitution fine until and unless the People
demonstrate the defendant has the ability to pay it.
      We agree with the Attorney General that the court’s
statements do not show it failed to recognize its discretion.
Triggs does not point to anything in the record showing
compelling and extraordinary reasons not to impose the fine;
nor did she raise the Dueñas issue below. The court’s brief
remark that it “must” impose the fine, therefore, was fully
consistent with the record before it. In any event, the court
will have an opportunity to reconsider these issues on remand
when it resentences Triggs.3




3     In a footnote, the Attorney General contends the trial court
erroneously failed to impose a mandatory fine under section
186.11, subdivision (c), and failed to consider imposing a fine
under section 1202.5. The trial court should consider these
issues on remand.




                                18
                         DISPOSITION
       We vacate Joyce Triggs’s sentence and remand the case
for resentencing consistent with this opinion. We affirm the
judgment in all other respects.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




             EDMON, P. J.




             LAVIN, J.




                               19